GOLDTHWAITE, J.
1. Wishout debating how far either of these motions could be sustained, without proof to the court, we shall proceed to consider the cause as if the alledg-ed return was properly before us. The decision in Haden v. Walker, 5 Ala. Rep. 56, proceeds upon the ground that the return by the sheriff, of the execution, “ settled with the plaintiff’s attorney as per order of the same — costs and commissions paid to sheriff,” was equivalent to the statutory return of “satisfied.” We think no such inference arises out of the indorsement, which it seems was made on the execution in this case. There is no affirmation by the sheriff, that the money has been paid; and what is written seems a mere memorandum of the officer, that he had been relieved from the duty of making the money by reason of instructions from the Bank, that the execution was arranged — how, or when arranged there is no indication. We are satisfied it would be going too far to hold this imperfect memorandum a return equivalent to that of satisfaction.
Judgment affirmed.